Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance:
Independent Claims 19, 31 and 32, when considered as a whole, are allowable over the prior art of record.

Olson et al. (US 20150244734 A1) – Olson teaches generating and displaying an intelligence graph with nodes and edges representing fundamental instances of cybersecurity incidents, and relationships between documents of data types that correlate to the cybersecurity incidents, including a user interface  which allows a user to search for graph portions that include information provided by a user.

NPL - Hypertree - Tree Animation, https://web.archive.Org/web/20130409091733/http://philogb.github.io/jit/static/v20/Jit/ Examples/Hypertree/examplel.html, April 9, 2013, p. 1 – Hypertree – Tree Animation teaches, in response to a user selecting any node on the hypertree, a list of connections for the selected node is displayed.

NPL - Hypertree - Graph Operations, https://web.archive.Org/web/20130409085348/http://philogb.github.io/jit/static/v20/Jit/ 

Galloway et al. (US 20140046983 A1) – Galloway teaches a data tree representation, allowing a user to select data for display, and a number of check boxes which allow a user to determine what should be display on the representation, including indications of nodes, connections or labels.

Weinberg et al. (US 6237006 B1) - Weinberg teaches displaying a hierarchical tree map comprising nodes linked by edges (links) in a user interface, which includes toolbars which allow a user to selectively hide and restore nodes and edges of the tree, and a window that displays a list of the nodes of the tree with details of the number of inbound and outbound links, and other features that permit fine-grain inspection of the site usage data, which is useful, for example, for analyzing security attacks.

Gould et al. (US 6505209 B1) - Gould teaches a hypergraph in which, when a user selects a first node, a context list is generated based on the first node that includes a second node essentially referencing the first node.


	
Applicant’s arguments on pages 19-20 and 22-25 of the response filed 02/02/2021, with respect to the rejection of Claims 19, 31 and 32 have been fully considered and are persuasive, and furthermore the cited prior art, individually or as a combination, fails to clearly teach or fairly suggest the independent claims as a whole, including responsive to the selection from the user of the first node, generating and displaying, through the computerized system, an interactive navigation aid to enable the user to navigate the hypertree, the interactive navigation aid being unique to the first node and being an interactive table uniquely structured based on and specific to the first node to consist of a plurality of rows displaying, in a first column, a plurality of respective nodes of the plurality of nodes linked to the first node by a plurality of respective edges of the plurality of edges, each of the respective nodes of the plurality of nodes linked to the first node listed in the interactive table displayed with, in at least a second column, -3-ATTORNEY DOCKET: FORTE2A Application No. 16/561,742at least one respective first user-selectable image for selectively eliminating a respective edge of the plurality of edges without eliminating a respective node of the plurality of nodes linked to the first node in response to a first user selection of the at least one respective first user-selectable image and restoring the eliminated respective edge of the plurality of edges in response to a second user selection of the at least one respective first user-selectable image or at least one respective second user-selectable image for selectively eliminating the respective node of the plurality of nodes linked to 

The dependent claims add further limitations to the allowable subject matter of the corresponding independent claims. Thus, the dependent claims are also allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID S POSIGIAN/           Primary Examiner, Art Unit 2179